Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “adapter receptacle” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It appears this feature may just not be labeled but it is unclear from the instant disclosure what element is referred to by adapter receptacle.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 3, “substantially” into contact is unclear.  Does this mean almost into contact? Something is either in contact or it’s not so the scope of substantially is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 10-12, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gabourie (6197066B1).

In regard to claim 1, Gabourie discloses a prosthetic foot, comprising: 
a base body (see annotated figure; proximal portion of foot) having a main spring element (see annotated figure), 
an upper spring element (see annotated figure), a
 heel spring element 14 and a front spring element 12
wherein the base body is formed in one piece (fig 9).  
In regard to claim 2, Gabourie discloses the device of claim 1, and further discloses the upper spring element (see annotated figure, 18) and the heel spring element 14 are connected to one another via the main spring element (see annotated fig 9) and 5the heel spring element 14 is configured to be brought at least partially into contact with the main spring element 20’ under load.  (Capable of coming into contact if compressed enough due to the stopper 28 above the heel 14; fig 9)
In regard to claim 3, Gabourie discloses the prosthetic foot according to Claim 1, and further discloses  the heel spring element 14 comprises a stop surface 28 on an upper side of the heel spring element 14 (fig 9), the stop surface 28 configured to be brought at least 5substantially into contact with a correspondingly shaped stop surface disposed on the main spring element (see annotated figure) (see fig 9, 28 is relatively horizontal which matches the horizontal surface of 20’ which it will contact).  
In regard to claim 5, Gabourie discloses the claim limitations as discussed in the rejection of claim 1, and further discloses the heel spring element 14 comprises a front end (toward toe; anterior) and a rear end (toward heel; posterior), and a rolling element (see posterior most portion of 14 which curves upwards) which extends rearward from a ground plane is disposed 5at the rear end of the heel spring element.  (allows the foot to roll therefore rolling element as in as much as the instant invention; see annotated figure)
In regard to claim 6, Gabourie discloses the prosthetic foot according to Claim 1, and further discloses the heel spring element 14 comprises a substantially straight underside (fig 9; at least a portion of 14 is substantially straight on the plantar portion).  
In regard to claim 7,  Gabourie discloses the prosthetic foot according to Claim 1, and further discloses the heel spring element 14 has a shape that is at least partially concave when viewed from a side (this could be any side) of the prosthetic foot.  As shown in figure 6, a portion of 14 is concave as it slopes into 16.
In regard to claim 10, Gabourie discloses the prosthetic foot according to Claim 1, and further discloses the upper spring element 18 forms a spring gap with the main spring element 20’ (fig 9, forms a cap between the bottom and side of 20 and the underside of 19)  
In regard to claim 11, Gabourie discloses the prosthetic foot according to Claim 10, and further discloses the main spring element 20’ and the heel spring element 14 are connected to one another via a connecting element 24  5the connecting element 24 and the main spring element 20’ are disposed on one side of the spring gap 21, and the upper spring element 18 is disposed on an opposite side of the spring gap 21 (see fig 9; the bottom of 20’ and 13 are disposed distal to spring gap 21 and the upper spring element 18 is disposed proximal the spring gap 21).  
In regard to claim 12, Gabourie discloses the prosthetic foot according to Claim 1, and further discloses the front spring element 12 has a substantially convex shape when viewed from a side (this could be any side) of the prosthetic foot.  The distal toe end of 12 has a substantially convex shape as shown in figure 9.
In regard to claim 17, Gabourie discloses the prosthetic foot according to Claim 1, and further discloses the prosthetic foot is configured to be disposed at least partially within a cosmetic (Col 4, lines 20-25).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabourie (6197066B1) in view of Lecomte (2005/0267603A1).

In regard to claim 4, Gabourie the prosthetic foot according to Claim 1, but does not teach the main spring element comprises a stop configured to project from the main spring element in a rear direction.
Lecomte teaches a main spring element (foot portion 144) comprising a stop 52 
the stop disposed 152 and configured to project from the main spring element in a rear 5direction (protrudes at least slightly rear from the main spring portion as shown in fig 40; 2), the stop 152 comprising a passage 190 from a left side of the prosthetic foot to a right side of the prosthetic foot (fig 8; please note right and left could be any direction depending on the foot orientation).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the stop of Lecomte between the main spring and heel of Gabourie because the stop of Lecomte reduces tearing forces between the multiple foot springs [0160] and provides shock absorption [0121].

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabourie (6197066B1) in view of Jang (DE10053259A1).

In regard to claims 8-9, Gabourie meets the claim limitations as discussed in the rejection of claim 1,  but does not teach an adapter.
Jang teaches an adapter 153 that is configured to be connected to the base body (main foot fig 5) and that is configured to be disposed in an adapter receptacle (hole 140) in 5the base body (in the main foot, fig 3, 5); wherein: 
the adapter 153 is configured to be connected to the base body (main foot) by means of an adapter screw (151). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the adapter of Jang on the foot of Gabourie because the pyramid is a standard endoskeletal adapter which allows removable connection to a socket or other components of a prosthesis for attachment to a user.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabourie (6197066B1) in view of Christensen (2005/0203640A1).


In regard to claim 13, Gabourie meets the claim limitations as discussed in the rejection of claim 1, but does not teach the front spring element 12 comprises a left spring and a right spring leaf.
	Christensen teaches the front spring element comprises a left spring leaf and a right spring leaf, which are disposed substantially parallel to one another in a longitudinal direction of the prosthetic foot and are spaced apart from one another by a separating gap.  (figure 3 214a,b; [0039])
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the foot split of Christensen in the foot of Gabourie because the foot is able to response to uneven terrain more like a natural foot [0039].

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabourie (6197066B1) in view of Marlin (20160008147A1).

In regard to claim 14, Gabourie meets the claim limitations as discussed in the rejection of claim 1, but does not teach the heel spring element comprises a tool opening. Marlin teaches the heel spring element comprises a tool opening 122 (capable of fitting a tool such as a screw driver or shoe horn due to the shape).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the heel opening of Marlin in the invention of Gabourie because the heel opening reduces the overall weight of the foot member and provides the foot with greater flexibility and twisting motion [0041].

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabourie (6197066B1) in view of Marlin (2016/0008147A1) and further in view of Christensen (2005/0203640A1).

In regard to claim 15, Gabourie meets the claim limitations as discussed in the rejection of claim 14, but does not teach a left and right leaf spring or a tool opening.
Christensen teaches the front spring element comprises a left spring leaf and a right spring leaf (214a,b; fig 3; [0039]), which are disposed substantially parallel to one another in a longitudinal direction of the prosthetic foot and are spaced apart from one another by a separating gap (fig 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the gap of Christensen in the front spring element of Gabourie because the two portions allow the forefoot to mimic the toe rotation of a natural foot [0039].
As shown in figure 9 of Gabourie, the arch of the foot 16 will act as the connecting element between the heel tool opening of Marlin and the forefoot gap of Christensen, when the inventions are combined as noted above.  Please note, the instant invention’s “connecting element” is the arch of the foot.
In regard to claim 18, Gabourie meets the claim limitations as discussed in the rejection of claim 15, and further teaches the main spring element 24 and the heel spring element 14 are connected to one another via the connecting element 16 (arch of the foot).  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabourie (6197066B1) in view of Lundt (5766264).

In regard to claim 16, Gabourie meets the claim limitations as discussed in the rejection of claim 1, but does not teach a stop disposed above the upper spring element.
Lundt teaches the base body (proximal portion of the foot) comprises a stop 16 which is disposed above the upper spring element (disposed above proximal aspect of foot; see fig 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the proximal adapter (including stop 16) of Lundt in the invention of Gabourie above the proximal foot because the joint provides multiple axis of motion (abstract) to conform to the ground and because the proximal adapter allows the foot to be connected to the limb or socket (see fig 3; standard endoskeletal adapter able to connect to other prosthetic components.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabourie (6197066B1) in view of Rosendahl (5769896).

In regard to claim 19, Gabourie teaches a prosthetic foot assembly, comprising: 
a prosthetic foot (fig 9) comprising a base body (see annotated figure) having a main spring element 20’, an upper spring element 18, a heel spring element 14, and a front spring element 12, 
wherein the base body is formed in one piece (fig 9; entire foot is one piece); 
wherein the prosthetic foot is configured to be disposed at least partially within the cosmetic (Col 4, lines 20-25: adapted for use with culturally suitable cosmetic coverings).
However, Gabourie does not teach the actual cosmetic covering.
Rosenhahl teaches 5a cosmetic 32 for a prosthetic foot (fig 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the cosmetic covering of Rosendahl for the foot of Gabourie because it allows the foot to properly fit into a shoe and provides a more natural appearance.


    PNG
    media_image1.png
    881
    958
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774